Citation Nr: 1440593	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for a left foot and ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2011, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.


FINDING OF FACT

The Veteran's left foot and ankle disorder has been manifested by no more than moderate limitation of motion.  There has also been no evidence of ankylosis, abnormal callosities, flatfoot, or claw foot (pes cavus). 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left foot and ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran's appeal concerns the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Analysis

The Veteran's left foot and ankle disorder is currently rated as 10 percent disabling under Diagnostic Code 5271.  38 C.F.R. § 4.71a (2013).

Disabilities of the foot are contemplated under Diagnostic Codes 5276 through 5284; and disabilities of the ankle are contemplated under Diagnostic Codes 5270 through 5274.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  38 C.F.R. § 4.71a.  The words "moderate" and "marked" are not defined in Diagnostic Code 5271.

As will be demonstrated below, the Veteran does not demonstrate any additional symptomatology that warrants an evaluation under any other Diagnostic Code.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

The Veteran attended a VA examination in December 2009.  During the examination, the Veteran reported symptoms of pain, weakness, and stiffness in his left ankle.  He stated he had flare-ups several times a week, precipitated by running, walking, jumping, and pulling.  Cold weather also bothered it.  He also reported additional limitation during flare-ups due to pain and weakness and noted that he sometimes wore a custom-fitted left ankle brace.  Upon examination, the examiner indicated his gait and muscle strength were normal, and there was no evidence of swelling, effusion, muscle atrophy, ankylosis, laxity, edema, abnormal callosities, inflammatory arthritis, dislocations, subluxations, or tenderness.  A range of motion testing revealed his left foot inversion was limited to 22 degrees (out of 40 degrees) and improved to 24 degrees after repetitive testing.  His left foot eversion was limited to 16 degrees (out of 20 degrees) and improved to 20 degrees after repetitive testing.  The Veteran's left ankle plantar flexion was limited to 28 degrees (out of 45 degrees) and improved to 30 degrees after repetitive testing.  His left ankle dorsiflexion was limited to 8 degrees (out of 10 degrees) and improved to normal range of motion after repetitive testing.  The Veteran complained of an aching sensation during range of motion testing that increased after repetitive testing.  An examination of his left heel revealed no residuals from his prior cyst removal surgery.  Furthermore, an examination of his feet revealed no evidence of painful motion, pain on palpation, instability, weakness, tenderness, hammertoes, high arch, claw foot, pes planus, or hallux valgus.

In a September 2010 statement, the Veteran's private podiatrist indicated she had treated him for complaints of a painful left heel and ankle.  She opined that the activities during deployment aggravated his injuries such that he needed additional treatment post-deployment and may require additional future attention.

At his September 2010 hearing before the Board, the Veteran stated he experienced intermittent pain with various activities, and that it was difficult to determine what activity would trigger the pain.  He also mentioned taking over-the-counter medication to treat the pain.  As for functional limitations, the Veteran admitted no interference with his work as a police officer and reported no missed work due to pain. 

He was afforded another VA examination in July 2011.  During the examination of his ankle, he again reported symptoms of pain, weakness, and stiffness associated with his left ankle.  He also reported flare-ups precipitated by prolonged walking, running, and sitting with his legs crossed in that his ankle touched the other knee.  Alleviating factors include rest, elevation and medication.  Upon examination, there was no evidence of deformity, instability, dislocation or subluxation, inflammatory arthritis, edema, ankylosis, unusual callosities, or leg length disparity.  An X-ray report showed no fracture, dislocation, arthritis, or joint effusion.  His plantar flexion was limited to 40 degrees (out of 45 degrees) with no additional limitation after repetitive testing, but with evidence of pain.  His dorsiflexion was limited to 5 degrees (out of 10) with no additional limitation after repetitive testing.  Functional limitation included needing to shift his weight every 1 to 2 minutes. 

During the examination of his foot, he also complained of pain, weakness, stiffness and occasional swelling of his left foot.  He noted his left foot was more fatigable than his right foot.  He also reported flare-ups precipitated by walking, running, and negotiating steps.  Alleviating factors included rest, elevation and medication.  He used over-the-counter gel inserts to relieve the pain.  Upon physical examination, all toes were normal and there were no unusual callosities, or shoe wear pattern.  There was also no pes planus, instability or weakness, tenderness, hammer digits, high arch, claw foot, flatfoot, or other deformity.  His gait was normal and there was active motion in the metatarsophalangeal joint of the great toe.  An X-ray of his left foot revealed no remarkable findings.  His left foot inversion was limited to 34 degrees (out of 40 degrees) with pain and no additional limitation after repetitive testing.  His left foot eversion was limited to 18 degrees (out of 20 degrees) with no additional limitation after repetitive testing.  The Veteran reported being able to perform usual occupational and daily activities but suffered from pain daily.

The Board assigns a high probative weight to the VA examination reports because they were conducted by trained medical professionals.  

The Board acknowledges the Veteran's contentions that his left foot and ankle disorder warrants an evaluation greater than 10 percent.  While the Veteran is competent to report on his symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his left foot and ankle disorder.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted as there is no evidence of marked limited motion the left ankle.  Rather, the evidence suggests his left ankle range of motion appears to be improving.  As for his left foot, there is no evidence of a compensable limitation as the Veteran does not have any findings of flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hammer toe, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.

Additionally, the evidence of record does not support a finding of additional functional impairment due to pain, weakness and stiffness.  In fact, range of motion testing showed the Veteran's motion either improved or stayed the same after repetitive testing.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased disability evaluation, the benefit-of-the-doubt rule is inapplicable, and the claim is denied.  38 C.F.R. § 4.3.

Extraschedular and TDIU Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected left foot and ankle disorder, which is primarily productive of pain and limited motion.  The Veteran has not alleged and the record does not reflect that the schedular criteria are inadequate to describe the severity and symptoms of left foot and ankle disorder.  Further, the Veteran denied marked interference with employment at the September 2010 hearing and there is no evidence of frequent periods of hospitalization.  As such, the Board finds that referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for a left foot and ankle disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


